Citation Nr: 1712099	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-11 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for headaches. 

2.  Entitlement to service connection for a right orchiectomy. 

3.  Whether clear and unmistakable error (CUE) was committed in a November 1981 rating decision that denied service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and V.S.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to April 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that reopened and denied a claim for service connection for headaches and denied service connection for a right orchiectomy and a December 2011 rating decision which found that a November 1981 decision rating that denied service connection for a left wrist disability was not the product of CUE. 

In August 2016, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  Additional evidence, accompanied by a waiver of initial consideration of such by the RO, was received at this hearing. 


FINDINGS OF FACT

1.  Service connection for headaches was denied by a November 2005 rating decision; the Veteran was notified of this decision and of his appellate rights in a November 2005 letter issued shortly thereafter; he did not submit a notice of disagreement or further evidence within one year of the notice.

2.  Evidence associated with the record since the November 2005 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for headaches. 

3.  A current headache disability began in active service. 

4.  A right orchiectomy was not caused or aggravated by a disease or injury in active service.  

5.  Service connection for a left wrist disability was denied by a November 1981 rating decision; the Veteran was notified of this decision and of his appellate rights in a November 1981 letter issued shortly thereafter; he did not perfect a timely appeal with respect to the matter of entitlement to service connection for a left wrist disability and no pertinent exception to finality applies.

6.  In its November 1981 rating decision denying service connection for a left wrist disability, the RO considered the correct facts and law and did not commit an outcome determinative error.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 2014); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the previous denial of the claim for service connection for headaches.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016). 

4.  The criteria for service connection for a right orchiectomy are not met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303. 

5.  The November 1981 rating decision that denied service connection for a left wrist disability is final.  38 U.S.C.A § 7105(c) (West 2014) (formerly 38 U.S.C.A. 4005(c)); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)] 

6.  The denial of service connection for a left wrist disability by the November 1981 rating decision was not the product of CUE.  38 U.S.C.A. § 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

With respect to the matters herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Any due process concerns have been addressed by the Board with respect to the claim adjudicated below.    

The headache claim is being granted and there is no need for further assistance to substantiate that claim.  VA's duties to assista and provide notice under the Veterans Claims Assistance Act of 2000 do not apply to issue of whether there was clear and unmistakbable error in prior decisions.  Livesay v Principi, 14 Vet. App. 165 (2001).

The RO obtained all identified records that were available.  It did not provide the Veteran with an examination or opinion regarding the right orchiectomy.  Such an examination is not required where absent evidence indicating that the claimed disability may be related to service.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has contended that he sustained an injury to the right testicle in an in-service accident.  As discussed below, the Veteran is competent to report such an injury; but the Board has found this report to lacke credibility.  There is no other indication that the right orchiectomy is related to service.  In the absence of such indication, an examination or opinion is not required.

II. Analysis

A. New and Material/Service Connection Claims

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a) (2016).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156 (b).  Thus, under 38 C.F.R. § 3.156(b), "A must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in
38 C.F.R. § 3.156 (a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

1. Headaches

Service connection for headaches was denied by a November 2005 rating decision based on a determination that headaches were not shown during service or in the VA post-service treatment records.  The Veteran was notified of the November 2005 rating decision, and of his appellate rights, in a November 2008 letter issued shortly after this decision.  No additional evidence was received within the one year appeal period following the November 2005 rating decision, and no additional service department records have since been associated with the claims file warranting reconsideration of the claim for service connection for headaches.    Therefore, the November 2005 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

As noted, the October 2009 rating decision reopened the claim for service connection for headaches.  Irrespective of this determination, the Board must make an independent determination as to whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence received since the November 2005 rating decision includes a January 2010 statement from a private physician indicating that he had been treating the Veteran for frontal lobe headaches since 1966.  Clearly, this evidence-which was not of record at the time of the November 2005 rating decision and must be presumed to be credible for making this determination-is not cumulative or duplicative of other evidence then of record and raises a reasonable probability of substantiating the claim for service connection for headaches.  Justus, supra.  As such, the Board finds there is evidence received since the November 2005 rating decision that is both new and material, and that the criteria for reopening the claim for service connection for headaches are therefore met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a); Shade, supra.

The Veteran, to include in sworn testimony, has asserted that he has been suffering from headaches since he was struck in the forehead by a bottle in an attack by fellow servicemen during service, an incident confirmed by the service treatment reports (STRs) to have occurred in December 1965.  The Veteran is competent to assert that he has been suffering from headaches from service to the present time.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Charles v. Principi, 16 Vet. App 370, 374 (2002).  Given the corroboration of the injury to the forehead in the STRs; the existence of private treatment reports dated from 1972 reflecting treatment for headaches; and the aforementioned January 2010 statement from the Veteran's physician reporting treatment for headaches from shortly after service to the present time, the Board finds the Veteran's assertions of continuing problems with headaches from service to the present time to be credible.  As such, all reasonable doubt in this regard has been resolved in favor of the Veteran, and the Board finds that service connection for headaches may be granted.  38 U.S.C.A. § 5107(b).



2. Right Orchiectomy

The Veteran contends that a right orchiectomy is a result of the in-service attack in December 1965, referenced above.  He testified that he underwent a groin operation by a private physician in 1968, and that this physician only found "fragments" of his right testicle.  August 15, 2016 Hearing Transcript, Page 3.  The Veteran also testified that the records from this treatment have been destroyed.  Id., Page 7.  

The STRs, to include the reports from treatment following the December 1965 attack and February 1966 separation examination and medical history collected at that time, are silent for a right orchiectomy or any symptomatology related thereto.  After service, a July 1982 VA examination report demonstrated an "acquired absence of the right testicle," with the Veteran telling the examiner that it was removed in 1971 because "it didn't grow out right."  A private hospital report received in July 1986 noted a history of the Veteran undergoing a right herniorrhaphy with a right orchiectomy in 1973.  

As indicated, the STRs do not reference an orchiectomy, and when providing a history with respect to the orchiectomy in July 1982, the Veteran did not report the attack during service but instead said the right testicle problem was related to improper development.  His contemporaneous statements have much greater probative value than those made many years after the events in question-in this case, made initially in his application for service connection for a right orchiectomy filed over forty years after service in March 2009. 

Given the analysis above, the Board finds that the preponderance of the most probative evidence is against the Veteran's claim for service connection for a right orchiectomy.  As such, that doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B. CUE in November 1981 Rating Decision 

RO decisions that are final and binding are accepted as correct in the absence of CUE. 38 C.F.R. § 3.105(a).  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome. Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245  (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)). 

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372  (1992).  The mere misinterpretation of facts does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).  Additionally, the failure to fulfill the duty to assist cannot be CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999).

STRs contemporaneous to the aforementioned December 1965 attack reflect a contusion to the left wrist.  X-rays of the left wrist at that time revealed a non-united fracture of the ulnar styloid process and included the following comments:    

This may have occurred as soon as one week ago, but I do not believe that it occurred with this episode of trauma . . . The ulna is longer than the radius.  There is no bowing of either of the bones of the forearm.   I believe this is on a congenital basis, or could be a result of trauma at a very young age.   

January 1966 STRs reflect continuing pain in the left wrist with physical therapy to include whirlpool treatment and active exercises.  At his final physical therapy visit on January 24, 1966, the Veteran was said to have an essentially full range of motion in the left hand and to have minimal discomfort when making a full fist.  X-rays of the right hand conducted in January 1966 were said to have been unchanged from those taken in December 1965.  The February 1966 separation examination did not reflect any disability in the left wrist.  

The Veteran filed a claim for service connection for a left wrist disability in October 1981, and this claim was denied by a November 1981 rating decision.  This decision referenced the STRs, and specifically noted that treatment on January 24, 1966, revealed a normal range of motion of the fingers of the left hand. The Veteran was notified of this decision, and of his appellate rights, in a letter issued shortly thereafter in November 1981.  No additional evidence was received within the one year appeal period following the a November 1981 rating decision, and no additional service department records have since been associated with the claims file warranting reconsideration of the claim for service connection for a left wrist disability.  Therefore, absent a finding of CUE [or the submission of new and material evidence pursuant to a petition to reopen the claim for service connection for a left wrist disability], the November 1981 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C. 4005(c) (1976) [38 U.S.C.A § 7105(c)(West 2014]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)] 

The Veteran asserts as a basis for his claim of CUE; that he was not afforded a VA examination addressing this claim prior to the denial of this claim by the  November 1981 rating decision.  However, the failure to fulfill the duty to assist-such as to not provide VA examination-cannot form the basis of a claim of CUE.  Baldwin, supra.  Moreover, given the evidence before the adjudicators in November 1981, it simply is not the case that reasonable minds could not differ that service connection for a left wrist disability was warranted.  Instead, the actions of the adjudicators in the November 1981 rating decision represented a reasonable exercise of rating judgment based on the evidence then of record, and thus were not the product of CUE. 

In determining whether the November 1981 rating decision denying service connection for a left wrist disability involved CUE, evidence received after this decision-to include the August 2016 private physician's statement linking a left wrist disability to service-may not be considered.  Russell, 3 Vet. App. at 310 ; Damrel, 6 Vet. App. at 242.  In short, the denial of service connection for a left wrist disability in the November 1981 rating decision was not the result of incorrect application of the pertinent statutory and regulatory principles, and was the product of a reasonable exercise of rating judgment. Accordingly, this decision was not the product of clear and unmistakable error.  
38 C.F.R. § 3.105(a); Damrel, 6 Vet. App. at 245.


ORDER

The claim for service connection for headaches is reopened and granted. 

Service connection for a right orchiectomy is denied. . 

The November 1981 decision rating that denied service connection for a left wrist disability was not the product of CUE. 



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


